UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1295


THOMAS A. HOLLEY, In the matter of: Realy Novalla White:
Deceased,

                Plaintiff - Appellant,

          v.

MICHAEL J. MCARTHUR, Superior Clerk of Court; BLAIR FUNERAL
SERVICE; JESSIE HOLLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00001-REP)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Holley, Appellant Pro Se.       Robert L. O’Donnell,
VANDEVENTER BLACK, LLP, Norfolk, Virginia, for Appellee; Jessie
Holley, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas A. Holley appeals the district court’s order

dismissing his civil complaint for lack of personal jurisdiction

and improper venue.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Holley v. McArthur, No. 3:10-cv-00001-

REP (E.D. Va. Feb. 25, 2010).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2